72 N.Y.2d 871 (1988)
George McMillan, Appellant,
v.
State of New York, Respondent.
Court of Appeals of the State of New York.
Decided July 6, 1988.
George McMillan, appellant pro se.
Robert Abrams, Attorney-General (O. Peter Sherwood, Peter H. Schiff and Denise A. Hartman of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
MEMORANDUM.
The order of the Appellate Division should be affirmed.
Claimant, an inmate at a State correctional facility, commenced this action to recover damages for allegedly wrongful confinement in a special housing unit following his refusal to accept a work assignment. The only issue we need consider on this appeal is claimant's argument that he is entitled to recover damages on a common-law tort theory of false imprisonment or wrongful excessive confinement because he was confined in a special housing unit in violation of the State's *872 own regulations (cf., Arteaga v State of New York, 72 N.Y.2d 212). However, because this argument was raised for the first time at the Appellate Division, it is unpreserved for our review.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, without costs, in a memorandum.